Case 5:17-cv-01490-EEF-MLH Document 25 Filed 03/31/21 Page 1 of 1 PageID #: 728




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                SHREVEPORT DIVISION

GERALD BERNARD WARD #372912                            CIVIL ACTION NO. 17-cv-1490

VERSUS                                                 JUDGE FOOTE

PARISH OF BOSSIER                                      MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

          For the reasons assigned in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and having thoroughly reviewed the record, no written objections

 having been filed, and concurring with the findings of the Magistrate Judge under the

 applicable law;

          It is ordered that Petitioner’s petition for writ of habeas corpus is denied.

          Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it enters

 a final order adverse to the applicant. The court, after considering the record in this case

 and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

 because the applicant has not made a substantial showing of the denial of a constitutional

 right.
                                                                     31st
          THUS DONE AND SIGNED at Shreveport, Louisiana, this the ___________ day
       March
 of ___________________, 2021.

                                                   _________________________________
                                                         ELIZABETH E. FOOTE
                                                    UNITED STATES DISTRICT JUDGE
